                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


LINDA J. ROBLES, as Personal
Representative of the Estate of
MIGUEL A. MERCADO, deceased,

       Plaintiff,
v.                                               Case No. 8:19-cv-1293-T-60AAS

GEICO INDEMNITY COMPANY,

      Defendant,
__________________________________________/

                                      ORDER

       The parties appeared for a hearing on GEICO Indemnity Company’s motion

for in camera review and to compel documents withheld on Linda J. Robles’s privilege

log. (Doc. 31). Ms. Robles opposes the motion. (Doc. 43).

       As the parties agreed at the hearing, the only five documents remaining at

issue for this motion are Bates Nos. Robles_000071-74, 000075, 000077, 000078, and

000079 because Ms. Robles has now produced Robles_000080-81 and 000082-83. (See

Doc. 31, p. 3). According to the privilege log, Ms. Robles claims Robles_000071-74,

000075, 000077, and 000078 are protected by the work-product doctrine and

Robles_000079 is protected by both the work-product doctrine and attorney-client

privilege. (Id.).

       The court agrees with Ms. Robles’s contention that GEICO is not automatically

entitled to an in camera review of these five documents. See United States v. DaVita,
                                           1
Inc., 301 F.R.D. 676, 681 (N.D. Ga. Mar. 31, 2014) (“In camera review is not

appropriate merely because a party objects to the assertions of privilege . . ..”) (citing

U.S. v. Zolin, 491 U.S. 554, 571–572 (1989)). That said, “where there is a sufficient

evidentiary showing that an issue exists regarding the application of a privilege, the

court must utilize its discretion as to whether in camera review is appropriate under

the circumstances presented.” Id.

      The parties dispute whether the withheld documents at issue contain

information that is relevant and proportional to the needs of this action, as well as

discoverable. The most effective (and efficient) way for the court to reach a conclusion

is to conduct an in camera review of the five documents at issue. See, e.g., Kehle v.

USAA Cas. Ins. Co., No. 17-80447-CV, 2018 WL 2435176, at *1 (S.D. Fla. May 30,

2018) (the court conducted an in camera review of documents at issue in discovery

dispute); Cawthorn v. Auto-Owners Ins. Co., No. 6:16-CV-2240-ORL-28GJK, 2017 WL

8812754, at *7 (M.D. Fla. Aug. 10, 2017) (same); McMullen v. GEICO Indem. Co., No.

14-CV-62467, 2015 WL 2226537, at *3 (S.D. Fla. May 13, 2015) (same); Maharaj v.

GEICO Cas. Co., 289 F.R.D. 666, 674 (S.D. Fla. 2013) (same); Tolz v. Geico Gen. Ins.

Co., No. 08-80663-CIV-JOHNSON, 2010 WL 384745, at *5 (S.D. Fla. Jan. 27, 2010)

(same).

      For these reasons and those stated on the record at the hearing,

      1)     GEICO’s request for an in camera review is GRANTED. By February

7, 2020, Ms. Robles must email documents bates labeled Robles_000071-74, 000075,

                                            2
000077,    000078,    and     000079     to   the    undersigned’s     chambers   at

CHAMBERS_FLMD_SANSONE@flmd.uscourts.gov. Ms. Robles must also include a

copy, in Microsoft word format, of the corresponding privilege log entries.

      2)     GEICO’s motion to compel production of these documents is TAKEN

UNDER ADVISEMENT pending the court’s in camera review.

      ORDERED in Tampa, Florida on January 24, 2020.




                                          3
